DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 38-42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,080,290 to Stuart et al. (Stuart) in view of US Patent Application Publication No. 2006/0231386 to Kanematsu et al. (Kanematsu).
As to claims 21, 22 and 38, Stuart teaches an end assembly, capable of use in a unipolar filter press electrolyzer comprising a plurality of filter press frames components arranged to form a filter press stack.  Stuart teaches that the end assembly comprise, an end plate component (endmost frame (40)) having at least two apertures defined therein (58 and 58’), the apertures aligned with corresponding apertures of the inner filter press frames of the filter press stack, the aperture including a first aperture (58) disposed adjacent to an upper end of the end plate component (40) configured to receive a stream of liquid electrolyte and gases from the inner portion of the filter press stack and a second aperture (58’) disposed adjacent to a lower end of the end plate component (40) and configured to receive a stream of recirculated electrolyte.  
Stuart further teaches that the end plate component (40) comprises a pair of opposite faces, to which one face is attached to first and second inserts (122), considered to be first and second mechanical support members, the inserts attaching with the face near the upper and lower ends in order to surround, and thus reinforce, an area about the first and second apertures (58 and 58’).
Stuart further teaches that the apparatus comprises a first gasket member (electrode frame member (140)) positioned between the end plate component (endmost fame (40)) and one of the inner filter press frame components of the plurality (inner frame (38)).  
Stuart further teaches that the apparatus comprises an end clamp (box) (44) configured to apply a clamping force on the end plate component (endmost frame (40)) to securely retain the filter press stack (with clamping bar (52) and tie rods), the end clamp having a body formed with a hollow and a gas offtake port (50) configured to discharge gas separated from the stream of liquid electrolyte and gases, the hollow body configured to redirect a stream of liquid electrolyte substantially free of gases toward the second aperture (58’) for recirculation in the filter press stack.  
The apparatus further comprises a second gasket member (26) positioned between the end plate component (40) and the end clamp (44) configured to provide a seal for isolating the internal pressure within the stack from the external atmospheric pressure (Column 6, Line 59 to Column 7, Line 2; Column 7, Line 24 to Column 8, Line 5; Column 11, Lines 55-58; Figures 1 and 2).  
However, Stuart fails to teach that the end clamp is formed as an open-faced shell, instead teaching a closed rectangular housing with apertures.  However, However, Kanematsu also discusses an electrolysis cells with integral end clamp manifolds (28 and 39) for separating the gaseous products from the cell and teaches that the end clamp manifolds can be provided as an open-faced hollow shell (7) with a single large opening in combination with a plate (6) providing manifold connections (Paragraphs 0033-0045; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the single component closed end clamp of Stuart with a two component structure, with a first component forming an open-faced hollow shell and the second component providing a manifold for cooperating with the end plate with the expectation of equivalently forming the end clamp for effective discharge of gases and redirecting of electrolyte as taught by Kanematsu.  
As to claims 23, 24, 25 and 26, the combination of Stuart and Kanematsu teaches the apparatus of claim 22. Stuart further teaches that the first aperture (58’) comprises a rectangular shape (thus comprises upper and lower spaced apparat horizontal edges and right and left spaced apart vertical edges) and that the first mechanical support (122) is also rectangular and surrounds the periphery of the first aperture (58’) when stacked, and thus reinforces an area along both upper and lower horizontal edges and left and right vertical edges (Column 9, Line 35 to Column 10, Line 16; Figures 1 and 5).
As to claim 39, 40, 41, and 42, the combination of Stuart and Kanematsu teaches the apparatus of claim 38.  Stuart further teaches that the second aperture (58) comprises a rectangular shape (thus comprises upper and lower spaced apparat horizontal edges and right and left spaced apart vertical edges) and that the first mechanical support (122) is also rectangular and surrounds the periphery of the second aperture (58) when stacked, and thus reinforces an area along both upper and lower horizontal edges and left and right vertical edges (Column 9, Line 35 to Column 10, Line 16; Figures 1 and 5).
As to claim 54, the combination of Stuart and Kanematsu teaches the apparatus of claim 21.  Stuart further teaches that the first and second apertures (58 and 58’) are disposed diagonally relative to each other (Figure 1).

Allowable Subject Matter
Claims 27-37 and 43-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the indication of allowable subject matter of claims 27, 28, 29, 30, 31, 32, 33 and 34 is the narrowing of the limitations to wherein the mechanical support of the first aperture comprises a flange.
The primary reason for the indication of allowable subject matter of claims 35, 36 and 37 is the narrowing of the limitations to wherein the mechanical support of the first aperture comprises a truss. 
The primary reason for the indication of allowable subject matter of claims 43, 44, 45, 46, 47, 48, 49, 50 is the narrowing of the limitations to wherein the mechanical support of the second aperture comprises a flange.
The primary reason for the indication of allowable subject matter of claims 51, 52, and 53 is the narrowing of the limitations to wherein the mechanical support of the second aperture comprises a truss. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2008/015528 to Fujita et al. – discussing the provision of supporting members specifically into seal members
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794